Citation Nr: 0218388	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-10 716	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma




THE ISSUE

Entitlement to service connection for pneumonitis.




ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1953 
to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 RO rating decision.


FINDING OF FACT

The veteran experiences pneumonitis that likely began 
during his period of active military service.


CONCLUSION OF LAW

The veteran has pneumonitis that is the result of disease 
or injury that was incurred in active military service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated by service.  38 U.S.C.A. 
§ 1110 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  When 
certain disease is shown in service, or to a compensable 
degree within a year of the claimant's separation from 
service, a grant of service connection is warranted.  
38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2002).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303.  Service connection may be granted for a disease 
first diagnosed after service when all of the evidence 
establishes that the disease was incurred in service.  Id.

The law presumes that a veteran was in sound condition 
when he entered service except for defects noted during 
the entrance medical examination, or where clear and 
unmistakable evidence shows that the disability existed 
prior to service. 38 U.S.C.A. § 1132 (West Supp. 2002); 38 
C.F.R. § 3.304 (b) (2002).  Where an injury or disease 
existed prior to service, it may still be service 
connected if it was aggravated by the veteran's military 
service.  A preexisting injury or disease is considered to 
have been aggravated by service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
Supp. 2002); 38 C.F.R. § 3.306(a) (2002).  Aggravation may 
not be conceded where the disability did not increase in 
severity during service on the basis of all of the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and after service.  38 C.F.R. 
§3.306(b) (2002).  A disability has increased in severity 
where there has been a measured worsening of the 
disability during service which amounts to an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

In the veteran's case, the available service medical 
records only include an April 1955 separation examination 
that indicates that the veteran had had pneumonitis in 
1953 and in 1955, without sequelae.  The examiner noted 
that the veteran's other complaints were of no clinical 
significance.  A June 1999 statement from National 
Personnel Records Center (NPRC) indicates that the 
veteran's 1953 service clinical treatment records could 
not be located.  The NPRC also indicated that the 
veteran's records were not on file, and that the veteran's 
other service medical records may have been destroyed in a 
July 1973 fire.  Service personnel records indicate that 
the veteran was awarded the Korean Service Medal.  

Post-separation private medical records indicate that the 
veteran was admitted to a private hospital in February 
1966 with complaints of malaise, fever, and chest pain.  
Radiology reports were consistent with left lobe 
pneumonitis. 

VA examination reports dated in December 1974 and in April 
1978 indicate that the veteran's chest was normal.

VA treatment records dated in November 1978 indicate that 
the veteran gave a history of having had pneumonia in the 
1940's, in 1963, in 1967, and in 1972.  He was diagnosed 
with left lower lobe infiltrate.  

A February 2000 VA radiology report indicates that the 
veteran was diagnosed with chronic obstructive pulmonary 
disease (COPD).  It was noted in October 2000 that the 
veteran's COPD was severe.  

Also of record is a May 2002 statement from the veteran's 
treating physician, G.B.M., B.S., D.M., in Spanish, as 
well as an accompanying English translation.  Dr. M. 
indicated that the veteran suffered from a chronic lung 
disease.  Dr. M. opined that the veteran received this 
disease during his period of military service.  She noted 
that the veteran had been treated at the military 
installation camp in Puerto Rico.  Dr. M. indicated that 
the veteran also suffered from the same condition during 
the Korean Conflict during his period of active duty.  Dr. 
M. also stated that the veteran had had frequent episodes 
of pulmonary disease.  Dr. M. opined that these frequent 
episodes showed that the veteran's disease was latent, or 
dormant, in his lungs.  She opined that the fact that the 
veteran's lung disease was incurable and progressive 
verified that this lung disease was manifested many years 
earlier and was therefore due to his military service.

In a statement received by the RO in June 2002, the 
veteran indicated that Dr. M. had had the opportunity to 
review his medical records to form her opinion, including 
his service separation examination report.  

After reviewing the evidence of record, and granting the 
veteran the benefit of the doubt in the matter, the Board 
finds that the veteran experiences recurring pneumonitis 
that is related to his period of military service.  

Initially, the Board finds that inasmuch as there is no 
entrance medical examination of record that specifically 
notes pneumonitis as a preexisting disease, the 
presumption that the veteran was sound when he entered 
service attaches.  See 38 C.F.R. § 3.306(b) (2002).  This 
presumption has not been rebutted.  In this regard, no 
examiner has indicated that the veteran clearly had 
pneumonitis prior to service.  Although the veteran's VA 
medical records mention that the veteran had had 
pneumonitis in the 1940's, prior to his period of active 
duty, it appears that this statement was noted on the 
basis of and with regards to the veteran's own self-
reported history only.  See Reonal v. Brown, 5 Vet. App. 
458, 460 (1993) (a medical diagnosis is only as credible 
as the history on which it is based); see also Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (a diagnosis "can be no 
better than the facts alleged by the appellant").  
Therefore, the Board concludes that the only evidence 
indicating that the veteran had pneumonitis prior to his 
period of service are his own statements.  In this regard, 
it should be pointed out that, while the veteran is 
competent to provide information regarding the symptoms he 
currently experiences and has experienced since military 
service, there is no indication that he is competent to 
comment upon diagnosis or the time of onset of his 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, as the medical evidence of 
record does not amount to clear and unmistakable evidence 
sufficient to rebut the presumption of soundness, it is 
presumed that the veteran was sound when he entered 
service. Id.

Turning to the issue of a nexus between the veteran's 
current disability and service, as stated above, in order 
to grant service connection, there must be competent 
medical evidence of both a current disability and of a 
relationship between that disability and service.  The 
veteran clearly has a current disability as the medical 
evidence of record establishes that the veteran has a 
chronic lung disease.  It appears from Dr. M's statement 
that she is clearly referring to pneumonitis as the 
chronic, albeit dormant, condition experienced by the 
veteran as a result of military service.  Furthermore, the 
claims file contains competent medical evidence that shows 
the veteran's pneumonitis is related to his period of 
active duty.  The veteran's service separation examination 
indicates that the veteran received treatment for 
pneumonitis twice while on active duty.  Although the 
veteran's service medical records, with the exception of 
his discharge examination, were apparently destroyed, Dr. 
M. gave a thorough explanation of why the veteran's 
recurrent pneumonitis is related to his military 
experience.  Additionally, it also appears that Dr. M.'s 
opinion was based on the veteran's service separation 
examination as well as his post-service treatment records.  
Furthermore, as the veteran's service personnel records 
verify that the veteran was awarded the Korean Service 
Medal, they corroborate Dr. M.'s finding that the 
veteran's current disability is related to his period of 
duty in Korea.  Therefore, based on Dr. M's nexus opinion, 
the veteran's service separation examination, as well as 
his post-service treatment records, the evidence taken as 
a whole tends toward the conclusion of a nexus between 
recurring problems with pneumonitis and his period of 
active duty.  Therefore, the veteran's claim of service 
connection for pneumonitis is granted.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  


ORDER

Service connection for pneumonitis is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

